1
2
3                                                                                 JS-6
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10    ANASTACIA RAMIREZ,                          Case No. 2:18-cv-07993-AB (JPRx)
11
                      Plaintiffs,                 ORDER RE STIPULATION FOR
12                                                DISMISSAL WITH PREJUDICE
      v.
13
      LITTLE CAESARS ENTERPRISES
14    INC., et al.,
15
                      Defendants.
16
17
18         Having considered Plaintiff Anastacia Ramirez and Defendant Little Caesar
19   Enterprises, Inc.’s joint stipulation to dismiss this entire action with prejudice, and
20   good cause appearing, the Court hereby approves the stipulation and DISMISSES this
21   action WITH PREJUDICE with each party to bear its own attorney’s fees and costs.
22
23   IT IS SO ORDERED.
24
25   Dated: May 28, 2019
                                             _______________________________________
26                                           HONORABLE ANDRÉ BIROTTE JR.
27                                           UNITED STATES DISTRICT COURT JUDGE

28
                                                1.
